      Case 2:18-cv-00396-JNP-PMW Document 86 Filed 04/14/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION


TCS—TEXAS, L.P., a Utah limited                    §
partnership                                        §
                  Plaintiff,                       §
                                                   §
       v.                                          §       Case No. 2:18-cv-00396-JNP
                                                   §
GRAMERCY EMERGENCY                                 §
MANAGEMENT PLLC, a Texas professional              §
Limited liability company, et al.                  §
                                                   §
                      Defendants.                  §


                                 STIPULATED JUDGMENT


       Plaintiff TCS-TEXAS, LP (“TCS”) and Defendants VICTOR HO (“Ho”) AND ARIELLE

LAWSON (“Lawson”) (collectively the “Parties”), by their undersigned counsel, hereby stipulate

and agree, and the Court, finding good cause to exist, hereby ORDERS, ADJUDGES AND

DECREES, as follows:

       1.      This is a breach of a lease and guaranty action brought by TCS against

Defendants Gramercy Emergency Management, PLLC, Mercer Emergency Center – Victoria,

LLC, Gramercy Emergency Center – Victoria, LLC, Uchenna K. Ojiaku, Emmanuella Akuazoku,

Victor Ho, Arielle T. Lawson, James E. Grossman, and Kathleen M. Grossman (collectively the

“Defendants”).

       2.      This Court has jurisdiction over the subject matter of this case and the Parties

to this action pursuant to 28 U.S.C. § 1332. Venue in this matter is proper in the District of

Utah pursuant to 28 U.S.C. § 1391(a) and (b), as a substantial part of the events giving rise to

the claims occurred in this district.
       Case 2:18-cv-00396-JNP-PMW Document 86 Filed 04/14/20 Page 2 of 3




        3.      The Parties have entered into this Stipulated Judgment as follows:

             a) TCS shall have and recover from Ho and Lawson, jointly and severally,

$389,399.32 as the principal amount due under this judgment.

             b) In any proceeding or other action to enforce, collect upon, or execute upon this

Stipulated Final Judgment, Ho and Lawson shall have a dollar-for-dollar credit against the

amount of this judgment for all amounts paid to TCS following entry of this Stipulated

Judgment.

             c) On all amounts awarded to TCS above, TCS shall have and recover from Ho and

Lawson interest at the annual rate of 0.39 percent from the date of this Stipulated Judgment until

paid in full.

             d) Execution shall issue for this Stipulated Judgment, and that TCS shall be allowed

all writs and processes as may be necessary in the enforcement and collection of same.

        4.      This Court shall retain jurisdiction over the Parties to this Stipulated Judgment for

the purpose of construction, modification, and enforcement of the terms of this Stipulated

Judgment.

        5.      Nothing in this Judgment shall impact TCS’ rights to pursue any relief, claims,

remedies, or other actions in the instant lawsuit or otherwise against Gramercy Emergency

Management, PLLC, Mercer Emergency Center – Victoria, LLC, Gramercy Emergency Center

– Victoria, LLC, Uchenna K. Ojiaku, Emmanuella Akuazoku, James E. Grossman, or Kathleen

M. Grossman.

        All relief not granted herein is DENIED.




                                                  2
Case 2:18-cv-00396-JNP-PMW Document 86 Filed 04/14/20 Page 3 of 3



Signed April 14, 2020.


                             __________________________________________
                             Jill N. Parrish
                             UNITED STATES DISTRICT JUDGE




                               3
